 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:18-cv-1631-JAM-EFB PS
12                      Petitioner,
13           v.                                        ORDER
14    BRIAN E. TORRANCE,
15                      Respondent.
16

17          On August 8, 2019, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. Respondent filed objections on

20   August 21, 2019, and petitioner filed a response thereto on August 28, 2019. Those filings were

21   considered by the undersigned.

22          This court reviews de novo those portions of the proposed findings of fact to which

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

25   to any portion of the proposed findings of fact to which no objection has been made, the court

26   assumes its correctness and decides the motions on the applicable law. See Orand v. United

27   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

28   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                      1
 1   /////
 2           The court has reviewed the applicable legal standards and, good cause appearing,
 3   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
 4   Accordingly, IT IS ORDERED that:
 5           1. The proposed Findings and Recommendations filed August 8, 2019, are adopted.
 6           2. The IRS summons served upon respondent Brian Torrance is enforced.
 7           3. Torrance is ordered to appear before Revenue Agent David Palmer (or his designated
 8   representative), at a time and location set in writing by Agent Palmer, on the twenty-eighth day
 9   after the filing date of this order, or a later date to be set in writing by Agent Palmer. Torrance
10   shall give testimony, and produce for examination and copying the books, checks, records, papers
11   and other data demanded by the summons.
12
      Dated: October 3, 2019                             /s/ John A. Mendez
13
                                                         HONORABLE JOHN A. MENDEZ
14                                                       United States District Court Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
